1 N.Y.2d 798 (1956)
In the Matter of Rae A. Oleet, Respondent,
v.
Elmer Hildreth et al., as Members of the Common Council of the City of Mount Vernon, Appellants.
Court of Appeals of the State of New York.
Argued April 16, 1956.
Decided May 24, 1956.
Vernon F. Murphy for appellants.
Arthur H. Ellis for Board of Education of City School District of the City of Mount Vernon, amicus curię, in support of appellants' position.
Herbert W. Aronson for respondent.
William Macy, Corporation Counsel, for Joseph P. Vaccarella, as Mayor of the City of Mount Vernon, amicus curię, in support of respondent's position.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Order affirmed, with costs; no opinion.